Citation Nr: 1410861	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for left knee arthritis.

3.  Entitlement to service connection for right ankle arthritis.

4.  Entitlement to service connection for left ankle arthritis.

5.  Entitlement to service connection for right hip arthritis.

6.  Entitlement to service connection for left hip arthritis.

7.  Entitlement to service connection for gout.

8.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has gout, or arthritis of the right knee, left knee, right ankle, left ankle, right hip, or left hip that was present during service or for many years after service; no such disability is otherwise attributable to the Veteran's period of military service.

2.  The evidence is at least in equipoise as to whether the Veteran's current sleep apnea was caused by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The Veteran does not have gout, or arthritis of the right knee, left knee, right ankle, left ankle, right hip, or left hip that is the result of disease or injury incurred in or aggravated by active military service; arthritis of these joints may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The Veteran's sleep apnea is likely the result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.3.04, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in April 2010 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing a claim, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for gout and arthritis of the joints of the bilateral lower extremities (hips, knees, and ankles).  Moreover, the post-service medical evidence does not indicate any current complaints or treatment referable to these conditions until several years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  Additionally, the Veteran's statements of continuous symptomatology are not deemed credible here, as will be discussed in more detail below.  For all of these reasons, the evidence does not indicate that the gout or arthritis may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  To the extent that the Veteran testified that he was treated by Dr. Atkins for gout in his feet shortly after service, he further testified that Dr. Atkins has since died and those records are unavailable.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Gout and Arthritis

Certain chronic disabilities, such as arthritis, are entitled to presumptive service connection if the disease became manifest to a degree of 10 percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The record does not contain any records from the relevant time period.  A 10 percent evaluation for arthritis would require x-ray evidence of arthritis and some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, there is no x-ray evidence of any of the claimed joints (bilateral hips, knees, and ankles) from within the relevant presumptive time period.  The Veteran was first diagnosed with gout in April 2010.  August 2011 x-rays show no arthritis in the bilateral ankles or knees.  There is no x-ray evidence of arthritis of the bilateral hips.  Therefore, as there is no indication that any arthritis manifested to a degree of 10 percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  In this case, the record contains diagnoses of gout and degenerative joint disease.  The specific joints affected are not specified.  VA treatment records show complaints of joint pain and swelling.  The x-ray evidence shows atherosclerosis right popliteal artery, but no degenerative joint disease, fracture, dislocation, loose joint body, or evident stress fracture in either knee.  See August 2011 x-ray report.  Similarly, x-rays of the ankles show soft tissue swelling and calcaneal spur, but not arthritis.  See August 2011 x-ray report.  There is no evidence of hip arthritis.  As such, the current disability requirement is not met for the claims of arthritis of the hips, knees, or ankles.  The current diagnoses shown are gout, calcaneal spurs of the ankles, and atherosclerosis right popliteal artery.  

The Veteran's service treatment records are silent with regard to gout, ankle complaints or injury, or right knee complaints or injury.  In his lay testimony, the Veteran has stated that he could not recall a specific in-service injury to his feet, ankles, or knees.  Likewise, he did not report a specific in-service hip injury.  He said that he felt his leg pain was caused by service because his legs did not hurt before service, but did hurt afterwards.  He speculated that he did "a lot of jumping off tanks and stuff you shouldn't be doing" in service and that walking through rice paddies was difficult on his ankles.  While the Veteran, as a lay person is competent to provide lay evidence of an in-service injury, he has not identified a specific injury.  Cf. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Dr. M.C., a VA staff physician, has suggested a correlation between the Veteran's development of "progressive instability of his ankle and severe pain with feet deformities" and prolonged walking, standing, and physical training with heavy boots.  See December 2010 letter.  In this regard, the Board notes that there in fact has not been an in-service injury shown.  That the Veteran had to walk, stand, and train like thousands of others does not per se suggest that he was injured, especially given his own admission that he did not feel any pain in service.  Consequently, the Board finds that the physician's statement is without evidentiary significance.

Service connection for arthritis may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as arthritis, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Again, the Veteran is competent to provide lay evidence concerning the onset and continuity of his symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These statements must be considered in light of the entire record.  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  In his testimony, the Veteran reported that his joint symptoms began in service or shortly thereafter.  The record does not show medical treatment for any of the claimed disabilities following service until after the Veteran filed his claim in March 2010, 40 years after his separation from service.  Prior to that, there is no objective record of symptoms in any of the joints of the Veteran's lower extremities.  Moreover, at the time of the June 2006 Agent Orange Registry examination, the Veteran's extremities were found to be normal.  The specific attributes reviewed in this examination were muscles, joints, edema, ambulation, coordination, amputation, deformities.  Although the Veteran is competent to report the onset of his symptoms, the Board finds that his statements as to continuity since service lack credibility.  Most notably, the lack of joint complaints at the time of the June 2006 Agent Orange Registry examination just four years prior to the Veteran's claim, undercuts the Veteran's more recent statements of continuous symptoms since service.  It is puzzling why the Veteran would not report any such symptoms at the time of this examination if he had in fact been experiencing symptoms for more than 35 years.  As such, the Board finds that the Veteran did not experience a continuity of symptoms since service.

In short, for reasons expressed immediately above, the claim of service connection for gout and arthritis of the hips, knees, and ankles must be denied.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Sleep Apnea

While the Veteran and his wife testified to a continuity of sleep apnea symptoms since his separation from service, the more compelling evidence suggests a medical nexus between the Veteran's sleep apnea and his service-connected PTSD.  (As noted above, the Veteran has not been found to be a credible witness.)  Indeed, there was no showing of a sleep problem in service or until many years after service.  

Service connection may be established on a secondary basis, as claimed by the appellant, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder, 5 Vet. App. 187.

The evidence of record shows a diagnosis of sleep apnea in December 2009.  Additionally, the Veteran is service connected for PTSD.  Thus, the first two requirements for secondary service connection have been satisfied.

The remaining question is whether the record contains competent nexus evidence establishing a connection between the service-connected PTSD and the current sleep apnea.  In this case, the record contains contradictory opinions.  The January 2012 VA examiner opined that it was less likely as not that the Veteran's sleep apnea was related to his PTSD.  This examiner noted that while PTSD symptoms can affect sleep, PTSD does not cause upper airway obstruction, and upper airway obstruction is what causes sleep apnea.  This examiner found that there was no evidence in the available medical literature that etiologically links PTSD to sleep apnea.  In contrast, a June 2011 opinion by Dr. S.S., an otolaryngologist and board-certified specialist in sleep medicine, revealed that it was as likely as not that the Veteran's obstructive sleep apnea was associated with his PTSD, noting an October 2010 study published in CHEST that found a significantly higher rate of sleep apnea among veterans with PTSD when compared to the general population.  He attached the abstract of that study.  While it may be difficult to believe that a psychiatric problem would cause a physical problem with the upper airways, the record nevertheless seems to be in relative equipoise on the question of whether the service-connected PTSD has caused the sleep apnea.  Because reasonable doubt is to be resolved in the claimant's favor, an award of service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for gout, or arthritis of the right knee, left knee, right ankle, left ankle, right hip, or left hip is denied.

Service connection for sleep apnea secondary to service-connected PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


